[logo - Capital International Inc.] Emerging Markets Growth Fund, Inc. 333 South Hope Street, 31st Floor Los Angeles, California 90071 Laurie D. Neat Assistant Secretary Phone (213) 486-9516 Fax (213) 486-9034 E-mail:lddn@capgroup.com November 9, 2010 VIA EDGAR Office of Disclosure Division of Investment Management United States Securities and Exchange Commission treet NE Washington, D.C.20549 Re: Emerging Markets Growth Fund, Inc. File Nos. 333-74995 and 811-04692 Post-Effective Amendment No. 15 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Act”), I hereby certify that no changes have been made to the form of Prospectus and Statement of Additional Information since the electronic filing on October 28, 2010 of the Registrant’s Post-Effective Amendment No. 15 under the Act and Amendment No. 46 under the Investment Company Act of 1940. Sincerely, /s/ Laurie D. Neat Laurie D. Neat Assistant Secretary cc: Laura Hatch
